DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “maintaining said adsorbent bed on feed” is grammatically improper and will be interpreted as “maintain feeding said adsorbent bed”.  Appropriate correction is required.

Claim Interpretation
Claim 2 recites the limitation “wherein said purge as is selected from argon, helium, krypton or any combination thereof”, wherein the term “thereof” is interpreted as being argon, helium and krypton.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 recites the limitation “wherein the ion exchange level is at least 80% Ag on an equivalents basis…wherein the ion exchange level is at least 90% Ag on an equivalents basis” which lacks written description, and in view of the Applicant’s specification, what structure is being claimed, or how the “ion exchange level” is produced. The terms “ion exchange level” and “equivalents basis” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the terms and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification appears to merely reiterates the claim language, without specifically describing an example, at least, to what might be considered “an ion exchange level” or “equivalents basis”.  The metes and bounds of the claim are therefore unascertainable as to what is meant by the limitation.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-16, 18-20, 22, 24-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-4, 6, 7, 9-16, 18-20, 22, 24-29 and 31 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “the inlet of an adsorption vessel” which is indefinite for lacking antecedent basis for “the inlet” as it is unclear which inlet Applicant is referencing since the disclosure shows two inlets in to the adsorption vessel in Fig. 1.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an inlet of an adsorption vessel” for purposes of examination.

Claim 1 recites the limitation “the non-selective void space of the bed” in lines 15-16, which is indefinite for the term “non-selective void space” lacking antecedent basis and being unclear what “non-selective” means.  Based on the Applicant’s disclosure as best 

Claim 1 recites the limitation “effective to desorb substantially all xenon from the adsorbent” in line 18 which is indefinite since the term “substantially all” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the limitation will be interpreted as “effective to desorb xenon from the adsorbent”

Claim 1 recites the limitation “vi. increasing the temperature of said adsorbent…followed by purging”, in lines 17-18, which is indefinite for being unclear if the purging is the same purging in step v.  Steps 4 and 5 of Applicant’s disclosure, paragraph 0015, describes purging at two separate times, therefore, as best understood by the Examiner, the limitation will be interpreted as ““vi. increasing the temperature of said adsorbent… followed by a second purging step, wherein the heated adsorbent bed is purged,”

Claim 1 recites the limitation “gentle purge” in, line 19, which is a relative term and renders the claim indefinite. The term “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

Claim 1 recites the limitation “recovering the xenon product” in step vii. which is indefinite for lacking antecedent basis and being unclear which xenon product Applicant is referencing since in step vi, xenon is both desorbed and purged.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “recovering all of the xenon, as xenon product, from step vi” for purposes of examination. 

Claim 9 recites the limitation “The process of claim 1, wherein said vacuum and heating is combined” which is indefinite for the term “said vacuum” lacking antecedent basis as it is unclear what vacuum Applicant is referencing since claim 1 never recites a vacuum.  Furthermore, it is unclear if the heating is the same as the heating in step vi. of claim 1 since the term “heating” is combined to form the limitation “said vacuum and heating”. The only other time vacuum is referenced is referenced so it is also unclear if claim 9 should depend from claim 6.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “The process of claim 1 wherein a vacuum is combined with the heating in step vi.

Claim 20 recites the limitation “comprising at least two adsorbent beds wherein said adsorbent beds are out of phase with each other and wherein said two adsorbent beds are connected in series for a portion of the feed step”, which is indefinite for being 

Claim 22 recites the limitation “the ion exchange level is at least 80% Ag on an equivalents basis…the ion exchange level is at least 90% Ag on an equivalents basis” which is indefinite for being unclear what the “ion exchange level” is or what 
“equivalents basis” is referencing. The terms “ion exchange level” and “equivalents basis” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the terms and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification appears to merely reiterates the claim language, without specifically describing an example, at least, to what might be considered “an ion exchange level” or “equivalents basis”.  The metes and bounds of the claim are therefore unascertainable as to what is meant by the limitation.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of 

Claim 24 recites the limitation recite the limitation “wherein the released xenon product is at least 10% by volume concentration” which is indefinite for the term “the released xenon product” lacking antecedent basis, being unclear what released xenon product Applicant is referencing, and what is meant by “by volume concentration”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation is interpreted as “wherein xenon product recovered in step vii is at least 10% of the xenon in feed stream” for purposes of examination.

Claim 25 recites the limitation recite the limitation “wherein the released xenon product is at least 40% by volume concentration” which is indefinite for the term “the released xenon product” lacking antecedent basis, being unclear what released xenon product Applicant is referencing, and what is meant by “by volume concentration”.   Based on the Applicant’s disclosure as best understood by the Examiner, the limitation is interpreted as “wherein xenon product recovered in step vii accounts for at least 40% of the xenon in the feed stream” for purposes of examination.

Claim 26 recites the limitation recite the limitation “wherein the released xenon product greater than or equal to 90% by volume concentration” which is indefinite for the term “the released xenon product” lacking antecedent basis, being unclear what released xenon product Applicant is referencing, and what is meant by “by volume 

Claim 28 recites the limitation “wherein the adsorbent bed is purged with a gaseous purge gas at a cryogenic temperature of less than or equal to 160K” which is indefinite for being unclear if this is a third additional purging step or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the adsorbent bed is purged during a third purging with a gaseous purge gas at a cryogenic temperature of less than or equal to 160K” for purposes of examination.

Claim 29 recites the limitation “xenon bed” in line 2 which is indefinite for lacking antecedent basis and being unclear if the xenon bed is the adsorbent bed of claim 1 from which claim 29 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “adsorbent bed” for purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-16, 18, 19, 24-26, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2003/0106335) hereinafter referred to as Golden, in view of Karwacki et al. (US 7,285,154), hereinafter referred to as Karwacki, in view of Carati et al. (US 2009/0288557), hereinafter referred to as Carati. 

Regarding claim 1, Golden teaches an adsorption process (Fig. 3, using dual temperature swing adsorber 18) for (intended use) the recovery of xenon (“The present invention relates to a process and adsorbent for the recovery of…xenon from gas or liquid streams”, paragraph 0003) from a gas cryogenic feed stream (oxygen containing gas stream at 90K; see paragraph 0022, “…a process for recovering xenon and/or krypton from an oxygen containing gas stream also containing xenon and/or krypton”; paragraph 0026, “prefereably, the gas stream has a temperature of 90 to 303K (more preferably 90to 110K)”) comprising xenon and at least one other adsorbable component (oxygen, paragraph 0028, “Preferably oxygen is desorbed from the zeolite before the inert gas is…”) which comprises:
i. feeding the feed stream at cryogenic temperatures (90K, paragraph 0026) into the inlet (Fig. 3, inlet of 18) of an adsorption vessel (Fig. 3, 18) containing an adsorbent bed (zeolite adsorbent inside of 18) loaded with at least one adsorbent (see paragraph 0024, zeolite containing silver (Ag)) selective for xenon (Paragraph 0030, “The…xenon may be desorbed from the zeolite”), wherein said adsorbent bed has an inlet (implicit inlet of adsorbent bed) and an outlet (implicit outlet of adsorber bed),
iii. ending the feed to the adsorption bed (implicit that ending the feed stream occurs since during temperature swing adsorption processes, the feed must be stopped in order to desorb the adsorber bed),
iv. depressurizing said adsorbent bed if the feed stream is a gas (implicit that the adsorbent bed is depressurized since the feed stream disclosed in paragraph 0026 enters at 5 psig and could only do so if the pressure in the adsorbent bed/vessel was less than the feed stream pressure, therefore the adsorbent bed must have been depressurized)

vi. increasing the temperature (during thermal regeneration of the adsorbent bed to remove xenon; see paragraph 0076) of said adsorbent bed to a temperature effective to desorb the xenon (implicit temperature associated with xenon being desorbed in paragraph 0076) from the adsorbent in said adsorbent bed, followed by purging the heated adsorbent bed with a controlled purge (“hot nitrogen purge”; paragraph 0076) to sweep out any remaining xenon held on the adsorbent and/or left in the void space of the vessel;
vii. recovering all of the xenon, as xenon product (paragraph 0031, “The krypton and/or xenon are recovered in a product gas stream”), from step vi,
viii. cooling said adsorbent bed to cryogenic temperatures (when regeneration of the adsorbent bed occurs and is brought back to 120 K, see paragraph 0026), and
repeating steps i.-viii. in a cyclic manner (implicit since operation is performed by thermal swing adsorption which is known in the art to be cyclical).

Golden does not teach maintaining said adsorbent bed on feed until the xenon concentration at the outlet of said bed is greater than or equal to 90% of the xenon concentration at the inlet to said adsorbent bed.

Karwacki teaches an adsorption process (see abstract) for adsorbing xenon on an adsorbent, wherein a feed gas containing xenon is fed until breakthrough of the xenon occurs (see column 6, lines 12-13, “At breakthrough, the feed gas is stopped and the heating step begins”) on the adsorber.  It should be noted that breakthrough is widely known and interpreted by those of ordinary skill in the art to be when the adsorbent is saturated with the constituent(s) to be adsorbed, wherein Karwacki teaches a recovery rate (interpreted as breakthrough) of 90% (see column 4, lines 36-39).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden such that the feed is fed until a breakthrough of xenon occurs within the adsorbent in order to provide the predictable result of maximizing the efficiency of the cycle by adsorbing as much xenon as possible on the adsorbent before it is desorbed.

Regarding claim 2, Golden, as modified, teaches the adsorption process according to claim 1, wherein said purge gas is helium (see paragraph 0030, “The krypton and/or xenon may be desorbed from the zeolite by purging with a desorption gas.  Preferred desorption gases comprise nitrogen, argon, helium, hydrogen or a mixture of two or more thereof.  Preferably, the adsorbent has a temperature of 120 to 373K during desorption of krypton and/or xenon.”).



Regarding claims 10 and 11, Golden, as modified, teaches the adsorption process according to claim 1, wherein said at least one other adsorbable component in said cryogenic feed stream comprises hydrocarbon, and krypton (see paragraph 0075, “krypton” and “C1”) (claim 10); wherein said hydrocarbon is methane (paragraph 0075, “C1”) (claim 11).

Regarding claim 12, Golden, as modified, teaches the adsorption process according to claim 1, and wherein the feed stream comprises xenon, krypton, hydrocarbons, N2O, CO2, Ar, N2 and other atmospheric gases, balance O2. (Xe, Kr, C1-C4, N2O, CO2) however does not teach wherein the feed stream further comprises Ar N2 and other atmospheric gases. 

However, the feed of the adsorption process is considered a results effective variable in that a feed’s constituents (chemical makeup) depend on its source and will determine quantities of the constituents of the feed to be adsorbed as well as they’re physical state (gas, liquid, solid) during the adsorption process, wherein there are no unique sources Applicant has claimed that will produce unpredictable results or are unknown to those of ordinary skill in the art before the Applicant’s filing of the claims.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).



Regarding claims 14 and 15, Golden, as modified, teaches the adsorption process according to claim 1, however does not explicitly teach wherein said purge step is continued until the hydrocarbons level at the outlet of said adsorbent bed is less than or equal to 50ppm (claim 14); wherein said purge step is continued until the hydrocarbons level at the outlet of said adsorbent bed is less than or equal to 10 ppm (claim 15).

The purge step duration (time spent purging) is considered a result effective variable in that the longer the purge step occurs, the more the desired constituent within the adsorption vessel is removed, and unpredictably, as more of that constituent is removed, the less of that constituent will be detected at the outlet of the adsorbent bed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden such that the duration of the purge be present until less than or equal to 10 ppm of hydrocarbons is detected at the outlet of the bed in order to provide the predictable result of increasing the purity of the xenon when desorbed from the adsorbent bed in the final step before regeneration of the bed.



Regarding claim 18, Golden, as modified, teaches the adsorption process according to claim 1, wherein in step viii., the adsorbent bed is cooled to a temperature of less than or equal to 120k (paragraph 0026, “preferably, the zeolite has a temperature of 120 K”)


Regarding claim 19, Golden, as modified, teaches the adsorption process according to claim 1, however has not yet taught wherein said adsorbent bed is maintained on feed until the xenon concentration at the outlet of said bed is greater than or equal to 95% of the xenon concentration at the inlet to said adsorbent bed.

Karawick teaches an adsorption process (see abstract) for adsorbing xenon on an adsorbent, wherein a feed gas containing xenon is fed until breakthrough of the xenon occurs (see column 6, lines 12-13, “At breakthrough, the feed gas is stopped and the heating step begins”) on the adsorber.  It should be noted that breakthrough is widely known to be when the adsorbent is saturated with the constituent to be adsorbed, wherein Karawick teaches a recovery rate (interpreted as breakthrough) of 90% (see column 4, lines 36-39).

It should be noted that the xenon concentration is considered a results effective variable in that the higher the concentration of xenon the more effective each cycle of adsorption and desorption will be for the adsorption process thereby producing no unpredictable results and one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have gone through routine experimentation with how long the feed was in fluid communication with the adsorbent bed in order to provide the predictable result of maximizing the recovery of xenon as taught by Karawick. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claims 24-26, Golden, as modified, teaches the adsorption process according to claim 1, however has not yet taught is wherein xenon product recovered in step vii is at least 10% of the xenon in the feed stream (claim 24); wherein the xenon product recovered in step vii is at least 40% the xenon in the feed stream (claim 25); wherein the released xenon product is great than or equal to 90% of the xenon in the feed stream (claim 26).

Karwacki teaches everything discussed in claim 1, including wherein the released xenon product is at least 90% (see column 4, lines 36-38).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, such that the released xenon product was at least 90% by volume concentration in order to provide the predictable result of maximizing the amount of xenon captured.

Regarding claim 29, Golden, as modified, teaches the adsorption process according to claim 1, wherein the adsorbent bed reaches a temperature of greater than 400K (423K, see paragraph 0050 in line 10) and, as already taught in claim 1, from which claim 29 depends, a purge gas is also used during regeneration.

Although Golden does not explicitly teach wherein the purge sweep occurs at or greater than 400K, when the purge sweep occurs is considered a results effective variable in 

Regarding claim 31, Golden, as modified, teaches the adsorption process according to claim 1, wherein the purge gas of step vi is nitrogen (paragraph 0076, “Final purge…of the inert gas …is carried out with N2”)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Sanui et al. (US 5,730,783), hereinafter referred to as Sanui.

Regarding claim 4, Golden, as modified, teaches the adsorption process according to claim 1, wherein an indirect heating method is used (see paragraph 0032, “Termal desorption may involve external heating”) however does not teach wherein the adsorbent vessel is jacketed.

Sanui teaches an adsorption process (using Fig. 1) where the temperature of a jacketed adsorbtion vessel is increased through an indirect heating method (column 6, lines 28-34, “The adsorption columns 1a,1b,1c,1d are surrounded by cooling jackets 16a,16b,16c,16d for cooling and heating the adsorbent, respectively, and these jackets 16a,16b,16c,16d contain heaters 17a,17b,17c,17d, respectively.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified, Golden, as modified, such that the adsorption vessel is jacketed and includes a heating element within the jacket, as taught by Sanui, in order to provide the predictable result of raising the temperature of the adsorbent bed thereby increasing the space within the adsorption vessel while eliminating chance of contamination of the fluid within the vessel with the heat/cooling source flowing through the jacket.

Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Yusa et al. (US 3,922,150), hereinafter referred to as Yusa.

Regarding claims 6, 7, and 9, Golden, as modified, teaches the adsorption process of claim 1, however does not teach wherein vacuum is provided in step vi to assist in recovering the xenon desorbed form the adsorbent, wherein said vacuum is generated by a sealed vacuum generating device at < 760 torr (claim 6); wherein said vacuum is at least less than or equal to 100 torr. (claim 7); a vacuum is combined with the heating in step vi. (claim 9).

Yusa teaches an adsorption process (using Fig. 7), wherein during a desorption and regeneration phase, heating is combined with a vacuum (vacuum produced by vacuum pump 3, see column 7, lines 42-65, “A desorption method of krypton-85 from an adsorption bed 2 will be described in the following. After the adsorption bed 2 is recovered by a heater (not shown) to the normal temperature (20.degree.C), valve b' and h are opened first and a vacuum pump 3 is operated to reduce a pressure in the adsorption bed 2 to about 0.1 atm.”) is provided to assist in recovering an adsorbed rare gas (krypton) desorbed form the adsorbent, wherein said vacuum is generated by a sealed vacuum (vacuum pum p3) generating device at < 760 torr (operation is at .1 atm or 76 torr; see column 7, lines 42-65); wherein said vacuum is at least less than or equal to 100 torr (76 torr; see column 7, lines 42-65. (claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, such that the vi. step of increasing the temperature of the adsorbent bed (heating) is also 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified, Higginbotham, as modified, such that the adsorbent is a silver ion exchanged zeolite of type X, as taught by Barrett, in order to provide the predictable result of using an adsorbent which adsorbs xenon well, thereby purifying the xenon once desorbed so that the xenon can be stored for sale, use in another process.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Kechagia et al. (US 2014/0245781), hereinafter referred to as Kechagia and Zeng et al. (US 6,379,586), hereinafter referred to as Zeng.

Regarding claim 27, Golden, as modified, does not explicitly teach wherein prior to purging the bed according to step v., liquid or gaseous oxygen is introduced into the bed in order to purge any remaining hydrocarbon left in said bed.

Kechagiea teaches the general practice of consecutively purging an adsorbent bed (Fig. 1, stages C and D), comprising purging (using N2) the adsorbent to with a gas in stage 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Golden such that prior to purging the bed according to step v. a gas is introduced to the bed, as taught by Kechagiea, in order to purge/drain out any liquid within the adsorbent bed.  

Zeng teaches an adsorption process (using Fig. 1) using oxygen as a purge gas (see column 5, lines 65-67 and column 6, lines 1-17) when it is available.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden as modified, such that the purge gas introduced to the bed prior to step v. be oxygen since oxygen is a known purge gas as taught by Zeng and provides the predictable result of being used as a purge gas to purge the adsorbent when oxygen is readily available as a purge gas.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Du et al. (US 2016/0362298), hereinafter referred to as Du.



Du teaches and adsorption process (Fig. 3) having a liquid feed (step A), wherein the process includes the step of draining (step c) combined with purging (also step c), to aid with the draining step, for the purpose of removing liquid within the adsorbent bed and vessel.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, such that there be a step of draining and third purging for when the feed stream is at least partially liquid and is present within the adsorbent bed, as taught by Du, in order to provide the predictable result of allowing the adsorbent bed and vessel to be drained of any liquid formed or maintained within during the feeding step, wherein the combination with a purging gas provides the predictable result of dislodging any liquid from the void spaces within the adsorbent. 
	Furthermore, since the feed of Golden occurs at 120 K (See paragraph 0026), it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have initiated the draining combined with purging step to remove liquid formed at 120K which is not preferred by the adsorbent thereby increasing the efficiency of desorption due to the lack of effluent constituents of the feed.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination teach the process of claim 1, “comprising at least a second adsorbent bed, wherein said adsorbent bed and second adsorbent bed are out of phase with each other during adsorption and desorption of the adsorbent beds, and wherein said two adsorbent beds are fluidly connected in series during a portion of time during feeding the feed stream” since Golden is silent towards structure which allows for the subject matter to occur.  Golden is clear that the system for the adsorption process is a thermal swing adsorber (paragraph 0050) which are known to operate wherein while one bed is desorbing, the other is adsorbing.  Modification for a controller or process which can perform the limitation was not found in the prior art and therefore considered allowable over it.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763